Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed January 30, 2019 and November 2, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottom surfaces of the bed legs and a bottom surface of the thermotherapy device forming a same plane, as required by claim 5 (where, as shown in Applicant’s Figure 4, the bottom surface of the thermotherapy device visibly protrudes out farther than the bottom surface of the bed legs, and are therefore not shown to be coplanar), and the second and third fixing portions of claim 7  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scarselli (U.S. Patent No. 2,898,837) in view of Cho (Korean Patent Publication No. KR 101452139 B1).
Regarding claim 1, Scarselli discloses a thermotherapy bed comprising: a bed body 1 having a thermotherapy device 26 placed therein (Figure 2; Col. 3, lines 9-16); side frames 13, 13’, and 14 connected to both side surfaces of the bed body 1, respectively (Figure 1); and bed legs 3, 3’, 4, and 4’ configured to support the bed body 1 and connected to the side frames 13, 13’, and 14, respectively (Figures 1 and 2), wherein the thermotherapy device 26 is placed in a center of the bed body 1 and forms a protrusion on a bottom surface of the bed body 1 (Figure 3).
Scarselli does not disclose wherein the bed legs are folded to face an inside of the bed body and are accommodated in spaces formed at both sides of the thermotherapy device.
Cho teaches wherein the bed legs 16 are folded to face an inside of the bed body 10 and are accommodated in spaces 16a formed at both sides of the center of the bed body 10 (Figures 2 and 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Scarselli so and the bed legs are folded to face an inside of the bed body and are accommodated in spaces formed at both sides of the thermotherapy device, as taught by Cho (where the thermotherapy device 26 of Scarselli is located in the center of the bed body, see Scarselli, Figure 3), because the folding legs of Cho allow for the footprint of the bed to be reduced when not in use, allowing for it to be stored in a more compact manner (see Cho, Abstract).
Regarding claim 2, Scarselli, as modified, discloses the subject matter as discussed above with regard to claim 1. Scarselli, as modified, further discloses folding portions (comprising the folding connection where the legs 16 of Cho are connected to the bed body 10, see Figure 2, where the unfolded configuration is shown and Figure 3a, where the folded configurated is shown) configured to connect the bed legs 3, 3’, 4, and 4’ to the side frames 13, 13’, and 14, respectively (see Scarselli, Figures 1-3).
Regarding claim 6, Scarselli, as modified, discloses the subject matter as discussed above with regard to claim 1. Scarselli, as modified, further discloses that when the bed legs 3, 3’, 4, and 4’ are unfolded to face an outside of the bed body 1, one side surface of the side frames 13, 13’, and 14 and one side surface of the bed legs form a same plane (see Scarselli, Figures 2 and 3, where the outer side surface of the bed legs 3, 3’, 4, and 4’ are flush against the inner side surface of the frames 13, 13’, and 14).
Regarding claim 7, Scarselli, as modified, discloses the subject matter as discussed above with regard to claim 1. Scarselli, as modified, further discloses second fixing portions provided on one end of each of the bed legs 16 (see Cho, Figure 2, where the second fixing portion is defined by the transverse rod running between and interconnecting the two vertical portions of legs 16 and defining the bottom of the legs 16 when in the unfolded position); and third fixing portions 16a provided on both ends of the thermotherapy device, respectively (see Cho, Figure 3b, where fixing portions 16a are provided in the center of the bed body 10, where the thermotherapy device 26 of Scarselli is located in the center of the bed body, see Scarselli, Figure 3), and fastened to the second fixing portions to fix the bed legs 16, respectively, when the bed legs are folded to face the inside of the bed body (see Cho, Figure 3b).
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scarselli in view of Cho, and further in view of Blecker (U.S. Patent No. 3,725,966).
Regarding claim 3, Scarselli, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Scarselli, as modified, does not explicitly disclose wherein the folding portions include stoppers configured to prevent the bed legs from being deviated from an outside of the bed body when the bed legs are unfolded to face the outside of the bed body.
Blecker teaches wherein the folding portions 38 include stoppers 40 configured to prevent the bed legs 18 from being deviated from an outside of the bed body 10 when the bed legs 18 are unfolded to face the outside of the bed body 10 (Figure 3 and Col. 3, line 49-Col. 4, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Scarselli, as modified, so the folding portions include stoppers configured to prevent the bed legs from being deviated from an outside of the bed body when the bed legs are unfolded to face the outside of the bed body, as taught by Blecker, because the stoppers of Blecker prevent inadvertent folding of the bed legs when in the unfolded position (Col. 3, lines 49-Col. 4, line 4).
Regarding claim 4, Scarselli, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Scarselli, as modified, does not explicitly disclose wherein the folding portions further include first fixing portions configured to fix the bed legs when the bed legs are unfolded to face an outside of the bed body.
Blecker teaches wherein the folding portions 38 further include first fixing portions 40 configured to fix the bed legs 18 when the bed legs 18 are unfolded to face an outside of the bed body 10 (Figure 3 and Col. 3, line 49-Col. 4, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Scarselli, as modified, so the folding portions further include first fixing portions configured to fix the bed legs when the bed legs are unfolded to face an outside of the bed body, as taught by Blecker, because the stoppers of Blecker prevent inadvertent folding of the bed legs when in the unfolded position (Col. 3, lines 49-Col. 4, line 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scarselli in view of Cho and further in view of Lee (Korean Patent Publication No. KR 20160115231 A).
Regarding claim 5, Regarding claim 7, Scarselli, as modified, discloses the subject matter as discussed above with regard to claim 1. Scarselli, as modified, does not disclose wherein, when the bed legs are folded to face the inside of the bed body, bottom surfaces of the bed legs and a bottom surface of the thermotherapy device form a same plane.
Lee teaches wherein, when the bed legs 31 are folded to face the inside of the bed body 1, bottom surfaces of the bed legs 31 and a bottom surface of an accessory 11a form a same plane (where all components of Lee on the underside of the body 1, when in the folded state, are coplanar with the side frame 11, including center support 12 and storage compartment 11a, see Figure 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Scarselli, as modified, so when the bed legs are folded to face the inside of the bed body, bottom surfaces of the bed legs and a bottom surface of the thermotherapy device form a same plane, as taught by Lee, because the coplanar bottom of the folded state of Lee allows for the body to have a reduced volume with no protuberances, maximizing space efficiency and the overall footprint of the device when not in use and needs to be transported or stored (see second paragraph of “Background Art” section of the machine translation, which states “it is generally in the form of a folding or folding type in which the leg can be folded and unfolded to reduce the volume required for storage when the table is not used. to be”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitesell (U.S. Patent No. 3,085,568)
Richardson (U.S. Patent No. 2,621,279)
Wang (U.S. Publication No. 2010/0088821)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673